DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 6, 12, 15, and 17 have been amended changing the scope and contents of the claim.
Claims 2-3, and 13-14 have been cancelled with their contents being included in independent claims 1, 12, and 17.
Applicant’s amendment of July 30, 2021 overcomes the following objection/rejections(s) from the last Office Action dated June 15, 2021:
Objections to the claims for minor informalities
Rejections to the claims under 35 USC § 103

Allowable Subject Matter
Claims 1, 4-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of assessing medical images of a patient in order to understand the patient’s collateral circulation. However, none of them alone or in any combination teaches wherein the method to assess the patient’s collateral circulation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668